COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00362-CV


Ronald B. "Bud" Forman, Arbors            §   From the 67th District Court
Development, LLC, and The
Rosebud Development, Ltd.                 §   of Tarrant County (67-233602-08)

v.                                        §   December 4, 2014

Classic Century Homes, LTD.               §   Opinion by Justice McCoy

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.     It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We reverse

the award of exemplary damages and remand this case to the trial court for

recalculation of those damages.      We affirm the remainder of the trial courts

judgment.

      It is further ordered that Appellants Ronald B. "Bud" Forman, Arbors

Development, LLC, and The Rosebud Development, Ltd. shall pay all costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Bob McCoy__________________
                                         Justice Bob McCoy